Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-5 of U.S. Patent No. 10576803. Although the claims at issue are not identical, they are not patentably distinct from each other because they do not further limit claims 1-2 and 4-5 of U.S. Patent No. 10576803. 
Regarding claim 1, U.S. Patent No. 10576803 discloses and anticipates  a cylinder having an interior and a cylindrical axis, said cylinder having a first end and a second end, said first end disposed separated from said second end along said cylindrical axis, wherein said interior comprises a damping fluid chamber and a damping piston, said damping piston mounted on a first end of a shaft, wherein said first end of said shaft is retained within said interior of said cylinder and movable along at least a portion of said cylindrical axis such that said damping piston is movable within said interior of said cylinder between said first end and said second end; a first bypass opening configured for opening into said damping fluid chamber at a first axial position of said cylinder; a second bypass opening configured for opening into said damping fluid chamber at second axial position of said cylinder, said first axial position and said second axial position being spaced apart from each; a bypass channel fluidly coupling said first bypass opening and said second bypass opening; a reservoir chamber; a gas chamber; a floating piston disposed separating said gas chamber and said reservoir chamber; a fluid metering valve disposed to meter fluid flow between said damping fluid chamber and said reservoir chamber during at least one of a compression stroke of said shock absorber and a rebound stroke of said shock absorber, said fluid 
Regarding claim 2, U.S. Patent No. 10576803 discloses and anticipates wherein said shock absorber further comprises: a coiled spring, wherein said coiled spring provides resistance during said compression stroke of said shock absorber (claim 2).
Regarding claim 3, U.S. Patent No. 10576803 discloses and anticipates a cylinder comprising: a concentric cylinder bypass damper comprising: an interior comprising: a damping fluid chamber; and a set of bypass openings configured for providing damping while a portion of a fluid, within said damping fluid chamber of a first portion of said interior, flows through at least one bypass opening of said set of bypass openings to a second portion of said interior; and a fluid metering valve configured for metering a second portion of said fluid through said fluid metering valve; a reservoir chamber; a gas chamber; a floating piston disposed separating said gas chamber and said reservoir chamber, said reservoir chamber disposed between said floating piston and said fluid metering valve, said floating piston configured for moving into said gas chamber when said second portion of said fluid enters said reservoir chamber; and an air spring (claim 4).
Regarding claim 4, U.S. Patent No. 10576803 wherein said air spring chamber further comprises: a coiled spring, wherein said coiled spring provides resistance during a compression stroke of said shock absorber (claim 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259.  The examiner can normally be reached on 9-5, Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



/J.K.H/Examiner, Art Unit 3657